[Cite as State v. Jones, 2022-Ohio-1169.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           Nos. 110453 and 110454
                 v.                               :

ANTHONY JONES,                                    :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION
                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 7, 2022

         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-19-639295-A and CR-19-639974-A


                                            Appearances:
                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Samantha Sohl, Assistant Prosecuting
                 Attorney, for appellee.

                 Jeffrey Richardson, for appellant.


MARY EILEEN KILBANE, J.:
                   Defendant-appellant Anthony Jones (“Jones”) appeals the trial

court’s decision arguing that the juvenile court was estopped from subjecting Jones

to a discretionary transfer pursuant to R.C. 2152.12 and that the discretionary
transfer statute violated his due process and equal protection rights. For the

following reasons, we affirm the trial court’s decision.

Factual and Procedural History

I. Juvenile Court Cases

               On July 31, 2018, in Cuyahoga J.C. No. DL-18-109469, the state of

Ohio filed a six-count complaint in the Juvenile Division of the Cuyahoga County

Common Pleas Court that alleged Jones engaged in offenses that, if committed by

an adult, would constitute one count of burglary in violation of R.C. 2911.12(A)(2), a

felony of the second degree; one count of grand theft in violation of R.C.

2913.02(A)(1), a felony of the fourth degree; two counts of attempted grand theft in

violation of R.C. 2923.02 and 2913.02(A)(1), felonies of the fifth degree; one count

of theft in violation of R.C. 2913.02, a felony of the fifth degree; and one count of

theft in violation of R.C. 2913.02, a misdemeanor of the first degree.

               On September 12, 2018, in Cuyahoga J.C. No. DL-18-111267, the state

of Ohio filed a 14-count complaint in the Juvenile Division of the Cuyahoga County

Common Pleas Court that alleged Jones engaged in offenses that, if committed by

an adult, would constitute five counts of receiving stolen property in violation of R.C.

2913.51(A), felonies of the fourth degree; three counts of burglary in violation of R.C.

2911.12(A)(1), felonies of the second degree; two counts of grand theft in violation of

R.C. 2913.02(A)(1), felonies of the fourth degree; one count of theft in violation of

R.C. 2913.02(A)(1), a misdemeanor of the first degree; one count of receiving stolen

property in violation of R.C. 2913.51(A), a misdemeanor of the first degree; one
count of failure to comply in violation of R.C. 2921.331(B), a felony of the third

degree; and one count of failure to comply in violation of R.C. 2921.331(B), a felony

of the fourth degree.

              Jones was 17 years old when he allegedly committed the offenses

detailed in Cuyahoga J.C. Nos. DL-18-109469 and DL-18-111267. On September 18,

2018, the state of Ohio filed a motion to transfer jurisdiction of the cases to the

General Division of the Cuyahoga County Common Pleas Court.1 On February 14,

2019, the juvenile court found probable cause for all the charges brought against

Jones. On April 4, 2019, the juvenile court conducted an amenability hearing and

found Jones was not amenable to care or rehabilitation within the juvenile system.

Pursuant to R.C. 2152.12(B), the discretionary transfer statute, the juvenile court

transferred both cases to the General Division of the Cuyahoga County Common

Pleas Court for further proceedings.

              Following the amenability hearing on April 4, 2019, the juvenile court

arraigned Jones on Cuyahoga J.C. No. DL-19-104009. The state charged and Jones

admitted to offenses that, if committed by an adult, would constitute one count of

burglary in violation of R.C. 2911.12(A)(2), a felony of the second degree, and two

counts of receiving stolen property in violation of R.C. 2913.51(A), felonies of the

fourth degree. The juvenile court retained jurisdiction over this case; adjudicated

Jones delinquent on all three counts; set the matter for disposition at a later date;



      1
        The General Division of the Cuyahoga County Common Pleas Court is also
referenced as adult court.
and remanded Jones to the juvenile detention center. On June 10, 2019, the juvenile

court committed Jones to the legal care and custody of the Ohio Department of

Youth Services (“ODYS”) for a minimum of 12 months.

II. Cuyahoga County Court of Common Pleas Cases

               Upon transfer to adult court, the trial court referenced Jones’s

Cuyahoga J.C. No. DL-18-109469 as Cuyahoga C.P. No. CR-19-639295-A. On May

3, 2019, a Cuyahoga County Grand Jury indicted Jones on six counts in Cuyahoga

C.P. No. CR-19-639295-A, including one count of burglary in violation of R.C.

2911.12(A)(2); one count of grand theft in violation of R.C. 2913.02(A)(1); two

counts of attempted grand theft in violation of R.C. 2923.02 and 2913.02(A)(1); and

two counts of theft in violation of R.C. 2913.02(A)(1).

               On May 17, 2019, Jones was declared indigent and pleaded not guilty

to the indictment in Cuyahoga C.P. No. CR-19-639295-A. The court set bond upon

the condition that Jones maintained no contact with the victim.

               Upon transfer to adult court, the court referenced Jones’s Cuyahoga

J.C. No. DL-18-111267 as Cuyahoga C.P. No. CR-19-639974-A. On May 24, 2019, a

Cuyahoga County Grand Jury indicted Jones on 13 counts in Cuyahoga C.P. No. CR-

19-639974-A, including three counts of burglary in violation of R.C. 2911.12(A)(1);

two counts of grand theft in violation of R.C. 2913.02(A)(1); one count of theft in

violation of R.C. 2913.02(A)(1); six counts of receiving stolen property in violation

of R.C. 2913.51(A); and one count of failure to comply in violation of R.C.

2921.331(B).
               On June 11, 2019, Jones was declared indigent and pleaded not guilty

to the indictment in Cuyahoga C.P. No. CR-19-639974-A. Bond was set with the

requirement that Jones have no contact with the victims.

               On November 22, 2020, in Cuyahoga C.P. Nos. CR-19-639295-A and

CR-19-639974-A, Jones filed motions to dismiss. Jones also filed supplemental

motions to dismiss on February 25, 2021. On March 9, 2021, following a hearing on

the motions, the trial court denied Jones’s motions to dismiss.

               On March 9, 2021, in Cuyahoga C.P. No. CR-19-639295-A, Jones

withdrew his former pleas of not guilty and entered a plea of no contest to all six

counts. The court advised Jones of his constitutional rights and penalties and, upon

the evidence offered, found Jones guilty of one count of burglary in violation of R.C.

2911.12(A)(2), a felony of the second degree; one count of grand theft in violation of

R.C. 2913.02(A)(1), a felony of the fourth degree; two counts of attempted grand

theft in violation of R.C. 2923.02 and 2913.02(A)(1), felonies of the fifth degree; one

count of theft in violation of R.C. 2913.02(A)(1), a felony of the fifth degree; and one

count of theft in violation of R.C. 2913.02(A)(1), a misdemeanor of the first degree.

The court ordered Jones to pay restitution in an amount to be determined. The trial

court referred Jones for a presentence investigation and report.

               On the same date, in Cuyahoga C.P. No. CR-19-639974-A, Jones

withdrew his former pleas of not guilty and entered a plea of no contest to all 13

counts. The court advised Jones of his constitutional rights and penalties and, upon

the evidence offered, found Jones guilty of three counts of burglary in violation of
R.C. 2911.12(A)(1), felonies of the second degree; two counts of grand theft in

violation of R.C. 2913.02(A)(1), felonies of the fourth degree; one count of theft in

violation of R.C. 2913.02(A)(1), a misdemeanor of the first degree; five counts of

receiving stolen property in violation of R.C. 2913.51(A), felonies of the fourth

degree; one count of receiving stolen property in violation of R.C. 2913.51(A), a

misdemeanor of the first degree; and one count of failure to comply in violation of

R.C. 2921.331(B), a felony of the third degree. The court ordered Jones to pay

restitution in an amount to be determined. The trial court referred Jones for a

presentence investigation and report.

               On March 30, 2021, in Cuyahoga C.P. No. CR-19-639295-A, the trial

court sentenced Jones to seven years on the burglary count; 18 months on the grand

theft count; and 11 months each on the attempted grand theft counts and the theft

count charged as a felony of the fifth degree. On the misdemeanor theft count, the

court imposed a fine. The trial court ordered all jail sentences to run concurrent with

each other and concurrent with the sentence imposed in Cuyahoga C.P. No. CR-19-

639974. The trial court ordered three years’ discretionary postrelease control. The

trial court ordered Jones to pay restitution in the amount of $1,000 to the victim

and a court fine in the amount of $250 per count, for an aggregate fine of $1,500.

               On the same date, in Cuyahoga C.P. No. CR-19-639974-A, the trial

court sentenced Jones to seven years on each of the burglary charges; 17 months on

each of the grand theft charges; 17 months on each of the receiving stolen property

charges; and nine months on the failure to comply charge. The trial court did not
impose a prison term on the theft and misdemeanor receiving stolen property

charges. All sentences were to run concurrent with each other, except the failure to

comply charge that was to run consecutive to the other sentences. The trial court

ordered Jones to pay restitution to the victims in an aggregate amount of $2,001.20

plus court fines in the aggregate amount of $3,250. The trial court also imposed

three years’ mandatory postrelease control. The trial court ordered the sentence to

run concurrent with the sentence imposed in Cuyahoga C.P. No. CR-19-639295-A.

                On April 26, 2021, Jones filed timely notices of appeal in Cuyahoga

C.P. Nos. CR-19-639295-A and CR-19-639974-A. On June 24, 2021, this court sua

sponte consolidated Jones’s two appeals for briefing, hearing, and disposition since

the appeals stemmed from Jones entering guilty pleas in two separate cases on the

same day and the court’s imposition of sentences in those cases to be served

concurrently.

                Jones’s consolidated appeal is now before this court, presenting one

assignment of error for our review.

Legal Analysis

                Jones argues that the discretionary transfer of a juvenile as detailed

in R.C. 2152.10, 2152.12, and 2152.121 violates the due process and equal protection

clauses of the United States and Ohio Constitutions because “juveniles charged with

offenses subject to mandatory bindover can have their cases ultimately disposed of

in Juvenile Court after transfer to adult court, while juveniles subject to

discretionary bindover have no mechanism to return to juvenile court for
disposition once transferred to adult court.” Jones also argues that the juvenile

court was estopped from subjecting Jones to a bindover to adult court because the

juvenile court, subsequent to the bindover, retained jurisdiction over Cuyahoga J.C.

No. DL-19-104009 and accepted Jones’s admission in that case.

I. Discretionary and Mandatory Transfers

               To better address Jones’s arguments, we will first explain mandatory

and discretionary transfers within the juvenile court system.

               “Juvenile courts possess exclusive jurisdiction over children alleged

to be delinquent for committing acts that would constitute a crime if committed by

an adult.” In re M.P., 124 Ohio St.3d 445, 2010-Ohio-599, 923 N.E.2d 584, ¶ 11;

R.C. 2151.23(A). Pursuant to R.C. 2152.12, under specified circumstances a juvenile

may be subject to a mandatory or discretionary transfer, also referred to as bindover,

from the juvenile court setting to adult court for criminal prosecution. Whether an

alleged offender is subject to mandatory or discretionary transfer depends on such

factors as the nature of the offense, the age of the child, and the child’s prior criminal

history. R.C. 2152.12(A) and (B); Steele v. Harris, 161 Ohio St.3d 407, 2020-Ohio-

5480, 163 N.E.3d 565, ¶ 10.

               When an assistant prosecuting attorney requests a mandatory

transfer, the juvenile court determines whether the child is eligible according to the

child’s age, the nature of the act, other statutory requirements, and whether there is

probable cause to believe that the child committed the acts charged. In re M.P. at

¶ 11; R.C. 2152.10(A) and 2152.12(A). If a juvenile meets the statutory requirements,
the juvenile court lacks discretion over the transfer decision and the case must be

subject to a mandatory transfer. State v. Hanning, 89 Ohio St.3d 86, 90, 728 N.E.2d

1059 (2000); R.C. 2152.12(A).

                “Discretionary transfer, as its name implies, allows judges the

discretion to transfer or bind over to adult court certain juveniles who do not appear

to be amenable to care or rehabilitation within the juvenile system or appear to be a

threat to public safety.” Hanning at 90; R.C. 2152.12(B). When considering

discretionary transfer of a case, the juvenile court first determines the age of the

child and the existence of probable cause to believe that the juvenile committed the

acts charged. R.C. 2152.10(B) and 2152.12(B). Upon establishing the juvenile meets

the requisite findings, the juvenile court conducts an amenability hearing.

                An amenability hearing “is a factual determination of whether the

accused is amenable to treatment and rehabilitation within the juvenile penal

system.” State v. Hopfer, 112 Ohio App.3d 521, 540, 679 N.E.2d 321 (2d Dist.1996).

To evaluate amenability, the juvenile court weighs the R.C. 2152.12(D) factors that

support transfer with the R.C. 2152.12(E) factors that weigh against transfer.2 The


       2
        R.C. 2152.12, in pertinent part, addresses discretionary transfers and the factors
the juvenile court considers at an amenability hearing:

(D) In considering whether to transfer a child under division (B) of this section, the
juvenile court shall consider the following relevant factors, and any other relevant factors,
in favor of a transfer under that division:
(1) The victim of the act charged suffered physical or psychological harm, or serious
economic harm, as a result of the alleged act.
(2) The physical or psychological harm suffered by the victim due to the alleged act of the
child was exacerbated because of the physical or psychological vulnerability or the age of
the victim.
juvenile court also orders an investigation into the child’s social history, education,

family situation, and other relevant factors including a mental examination. R.C.

2152.12(C). Discretionary transfer occurs only after a juvenile court finds the

juvenile is unamenable.

                Juveniles subject to a discretionary transfer do not have an

opportunity to return to the juvenile court system once they have transferred to


(3) The child’s relationship with the victim facilitated the act charged.
(4) The child allegedly committed the act charged for hire or as a part of a gang or other
organized criminal activity.
(5) The child had a firearm on or about the child’s person or under the child’s control at
the time of the act charged, the act charged is not a violation of section 2923.12 of the
Revised Code, and the child, during the commission of the act charged, allegedly used or
displayed the firearm, brandished the firearm, or indicated that the child possessed a
firearm.
(6) At the time of the act charged, the child was awaiting adjudication or disposition as a
delinquent child, was under a community control sanction, or was on parole for a prior
delinquent child adjudication or conviction.
(7) The results of any previous juvenile sanctions and programs indicate that
rehabilitation of the child will not occur in the juvenile system.
(8) The child is emotionally, physically, or psychologically mature enough for the transfer.
(9) There is not sufficient time to rehabilitate the child within the juvenile system.

(E) In considering whether to transfer a child under division (B) of this section, the
juvenile court shall consider the following relevant factors, and any other relevant factors,
against a transfer under that division:
(1) The victim induced or facilitated the act charged.
(2) The child acted under provocation in allegedly committing the act charged.
(3) The child was not the principal actor in the act charged, or, at the time of the act
charged, the child was under the negative influence or coercion of another person.
(4) The child did not cause physical harm to any person or property, or have reasonable
cause to believe that harm of that nature would occur, in allegedly committing the act
charged.
(5) The child previously has not been adjudicated a delinquent child.
(6) The child is not emotionally, physically, or psychologically mature enough for the
transfer.
(7) The child has a mental illness or intellectual disability.
(8) There is sufficient time to rehabilitate the child within the juvenile system and the
level of security available in the juvenile system provides a reasonable assurance of public
safety.
adult court. Additionally, juveniles boundover to adult court through mandatory

transfer, but not eligible for reverse bindover, never experience a return to the

juvenile system or an amenability hearing. In contrast, juveniles sent to adult court

through mandatory transfer may return to the juvenile setting through a reverse

bindover. R.C. 2152.121. Reverse bindover occurs following juveniles’ convictions

or pleas to a crime in adult court that would not have qualified the juveniles for

mandatory or discretionary transfer. R.C. 2152.121(B)(2). Under those limited

circumstances, the trial court imposes an adult sentence, stays the sentence, and

returns the case to the juvenile court system through a reverse bindover. R.C.

2152.121. Upon reverse bindover, the juveniles may, at the state’s request, undergo

an amenability hearing. R.C. 2152.121. An amenability hearing is appropriate

because these juveniles were not subjected to this process prior to their mandatory

bindover to adult court.

              Jones argues that because the discretionary transfer statute lacked a

mechanism to allow him to return to the juvenile court’s jurisdiction following his

bindover to adult court, the statute violated his due process and equal protection

rights.

II. Due Process

              Jones presents alleged violations of substantive due process and the

procedural due process fundamental fairness requirement. Jones argues juveniles

have a substantive due process right to have their youth and its attendant

characteristics considered at every stage of the proceeding, including resolution
after transfer to an adult court. Jones also contends a discretionary transfer violates

the due process fundamental fairness requirement because: (1) every juvenile

should receive an opportunity to demonstrate a capacity to change; (2) youth must

always be considered as a mitigating rather than aggravating factor; and (3)

inferring a presumption in favor of transfer is fundamentally unfair and violates the

statutory language. In contrast, the state of Ohio relies on the Ohio Supreme Court’s

decision in State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, and

argues that the discretionary transfer statute does not violate a juvenile’s due

process rights.

A. Substantive Due Process

               A violation of substantive due process demonstrates a breach of

“those fundamental rights and liberties which are, objectively, ‘deeply rooted in this

Nation’s history and tradition’ * * * and ‘implicit in the concept of ordered liberty,’

such that ‘neither liberty nor justice would exist if they were sacrificed.’” Id. at ¶ 16,

quoting Washington v. Glucksberg, 521 U.S. 702, 720-721, 117 S.Ct. 2258, 117 S.Ct.

2302, 138 L.Ed.2d 772 (1997), quoting Moore v. E. Cleveland, 431 U.S. 494, 503, 97

S.Ct. 1932, 52 L.Ed.2d 531 (1977) (plurality opinion), and Palko v. Connecticut, 302

U.S. 319, 326, 58 S.Ct. 149, 82 L.Ed. 288 (1937). Both Ohio’s Due Course of Law

Clause and the federal Due Process Clause predate the creation of juvenile courts in

Ohio and throughout the United States. Aalim at ¶ 17.

               Jones argues a juvenile defendant sent to adult court through a

discretionary transfer has a substantive due process right that requires his return to
the juvenile court’s jurisdiction for further consideration of his youth and attendant

circumstances. Jones premises his argument on the fact that juveniles transferred

to adult court by mandatory transfer may be subject to a reverse bindover whereby

the juvenile defendant returns to the juvenile court’s jurisdiction. Jones argues the

absence of a similar mechanism within the discretionary transfer process violates

his substantive due process rights.

               Juvenile court proceedings do not represent fundamental rights and

liberties that are the foundation of our justice system and, therefore, Ohio’s Due

Course of Law Clause and the federal Due Process Clause cannot have created a

substantive right to a specific juvenile court proceeding. Id. at ¶ 17. There is no

substantive right to an amenability hearing within the juvenile court setting since

such hearing is neither “deeply rooted in this Nation’s history and tradition” nor

“implicit in the concept of ordered liberty.” Id., quoting Moore at 503, quoting Palko

at 326. Likewise, there is no substantive right for a juvenile subject to a discretionary

transfer to return to the juvenile court system for an additional amenability hearing.

Absent such a right, no substantive due process violation arises from an alleged

failure to return a juvenile defendant to the juvenile court’s jurisdiction following

his or her discretionary transfer to an adult court.        Thus, Jones’s claim of a

substantive due process violation is without merit.

B. Fundamental Fairness Requirement of Procedural Due Process

               The Due Process Clause of the Fourteenth Amendment to the United

States Constitution and Article I, Section 16 of the Ohio Constitution provide due
procedural process rights to juveniles. Aalim at ¶ 23, citing In re C.S., 115 Ohio St.3d

267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 79, citing In re Gault, 387 U.S. 1, 41, 87

S.Ct. 1428, 18 L.Ed.2d 527 (1967). Procedural due process in juvenile court settings

incorporates fundamental fairness. Aalim at ¶ 23, citing In re C.S. at ¶ 80. While

the courts have not specifically defined fundamental fairness within juvenile

proceedings, the Ohio Supreme Court stated, “‘[A] court’s task is to ascertain what

process is due in a given case, * * * while being true to the core concept of due process

in a juvenile case — to ensure orderliness and fairness.’” Aalim at ¶ 23, quoting In

re C.S. at ¶ 81, citing McKeiver v. Pennsylvania, 403 U.S. 528, 541, 91 S.Ct. 1976, 29

L.Ed.2d 647 (1971) (plurality opinion). Further, the United States Supreme Court

found a court satisfies due process in a juvenile bindover “when a juvenile court

issues a decision stating its reasons for the transfer after conducting a hearing at

which the juvenile is represented by counsel.” Aalim at ¶ 24, citing Kent v. United

States, 383 U.S. 541, 554, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966).

               In Aalim, the Ohio Supreme Court evaluated whether the juvenile

mandatory bindover statute — rather than the discretionary process under which

Jones was transferred to adult court — satisfied the requirements of fundamental

fairness under the due process clauses. The juvenile court held a hearing to

determine (1) the defendant’s age at the time of the alleged offense and (2) whether

probable cause supported the allegation that the defendant committed the alleged

offense. At the hearing, counsel represented the juvenile and a parent was present.

Following the hearing, the juvenile court generated an entry that indicated why the
juvenile court did not retain jurisdiction over the juvenile and the juvenile was

subsequently transferred to adult court.          The Aalim Court found that

implementation of these procedures in a mandatory bindover process met the

requirement of fundamental fairness as required by the Ohio Due Course of Law

Clause and the federal Due Process Clause.

              Both the mandatory transfer statute addressed in Aalim and the

discretionary transfer statute questioned in the instant case provide a mechanism

whereby the juvenile court may transfer jurisdiction of a juvenile case to the adult

court. Although Aalim involved a mandatory transfer rather than a discretionary

transfer, the due process considerations are similar and, therefore, instructive.

Applying Aalim’s holding here, we find that the juvenile court implemented the

required statutory and due process procedures prior to granting Jones’s

discretionary bindover thereby ensuring orderliness and fairness. On February 4,

2019, the juvenile court held a probable cause and amenability hearing in Cuyahoga

J.C. Nos. DL-18-109469 and DL-18-111267. Counsel represented Jones at those

hearings. Following the amenability hearing, the juvenile court stated on the record

its consideration of the applicable statutory factors and explained why it no longer

retained jurisdiction over Jones. The juvenile court also issued judgment entries in

both cases that discussed its reasoning for the transfers. Jones’s transfer to adult

court occurred after proceedings that satisfied the fundamental fairness

requirements of Ohio’s Due Course of Law Clause and the federal Due Process

Clause.
              In support of his fundamental fairness requirement claim, Jones

argues that the discretionary transfer statute is arbitrary and is applied

inconsistently because the assistant prosecuting attorney selects those cases he or

she wishes to pursue for discretionary transfer and the assistant prosecuting

attorney may be inappropriately influenced in that determination. This court

recognizes that the assistant prosecuting attorney represents to the juvenile court

which cases should be considered for discretionary transfer. Yet simply because the

assistant prosecuting attorney represents the cases to be considered for

discretionary transfer does not indicate bias. And even if the assistant prosecuting

attorney’s actions were biased, which Jones has not shown in the instant case, the

judge ultimately determines whether a juvenile is subject to a discretionary transfer.

Because the judge is the final arbiter, this process does not violate Jones’s

fundamental fairness requirement.

              Jones also contends a juvenile’s inability to return to the juvenile

court’s jurisdiction once he is subject to a discretionary transfer is fundamentally

unfair. We find that after the juvenile court weighs the statutory factors and other

relevant materials at the amenability hearing and determines that the juvenile is

unamenable to the juvenile court system, there is no basis to return the juvenile

defendants to the juvenile court setting. The reasoning behind a reverse bindover

and a subsequent amenability hearing following select mandatory bindover cases

does not apply to juveniles subject to discretionary transfer.
               Jones also argues that the timing of his amenability hearing in the

discretionary transfer process violated his fundamental fairness due process rights.

Jones argues that juveniles subject to a discretionary transfer do not speak freely at

their amenability hearing and during the related assessment process, all of which

occur prior to fact finding and a determination of culpability. Juveniles purportedly

cannot candidly respond to evaluators and discuss their remorse, capacity for

change, and responsiveness to rehabilitation services for fear that their comments

will negatively impact the determination of culpability. According to Jones, this

same concern does not apply to juveniles subjected to a mandatory transfer and who

are subsequently returned to the juvenile court through a reverse bindover and then

afforded an amenability hearing.

               When evaluating a discretionary transfer, the juvenile court weighs

the statutory factors and other relevant documentation to determine a juvenile’s

amenability.   The majority of the statutory factors do not require individual

comment from the juvenile. In the instant case, the juvenile court considered the

R.C. 2152.12(D) factors and made the following findings that were considered

during the amenability hearing:

      (1) The victims suffered physical, psychological, or serious economic
      harm.

      (2) Jones allegedly committed the act charged for hire or as a part of a
      gang or other organized criminal activity.

      (3) At the time of the act charged, Jones was awaiting a community
      control sanction or was on parole for a prior delinquent child
      adjudication or conviction.
      (4) The results of any previous juvenile sanctions and programs
      indicated that rehabilitation of Jones would not occur in the juvenile
      system.

      (5) Jones was emotionally, physically, or psychologically mature
      enough for the transfer.

      (6) There was not sufficient time to rehabilitate Jones within the
      juvenile system.

The juvenile court found no R.C. 2152.12(E) statutory factors weighed against

Jones’s discretionary transfer. The juvenile court did not require any additional

input from Jones to find his discretionary transfer was appropriate.

              In further support of the position that Jones’s due process rights were

not violated because he allegedly could not speak openly at the amenability hearing,

we note that a juvenile need not undergo an amenability hearing but may choose to

waive the hearing “provided (1) the juvenile, through counsel, expressly states on

the record a waiver of the amenability hearing and (2) the juvenile court engages in

a colloquy on the record with the juvenile to determine that the waiver was made

knowingly, voluntarily, and intelligently.” State v. D.W., 133 Ohio St.3d 434, 2012-

Ohio-4544, 978 N.E.2d 894, ¶ 47. We find unpersuasive Jones’s claim that he could

not openly communicate during the evaluation and amenability hearing. We also

find unpersuasive the argument that Jones’s silence during the amenability hearing

negatively impacted his due process rights.

              Finally, Jones argues that discretionary transfers are racially and

socially imbalanced. This assertion is not related to a clear legal argument, nor does
he indicate the assistant prosecuting attorney improperly considered race when

recommending discretionary transfer for Jones.         Therefore, this assertion is

unpersuasive.

                For the foregoing reasons, we find Jones’s fundamental fairness due

process violation claim lacks merit.

III. Equal Protection

                Jones contends R.C. 2152.10, 2152.12, and 2152.121 violate his equal

protection rights as guaranteed under the United States and Ohio Constitutions

because the statutory provisions are unreasonable, arbitrary, and not rationally

related to the purposes of the juvenile justice system. Many of Jones’s equal

protection arguments mirror those presented in support of his alleged due process

violations. Specifically, Jones argues that juveniles subject to mandatory bindover

to adult court followed by reverse bindover to the juvenile system have a more

meaningful opportunity for rehabilitation than juveniles subject to a discretionary

transfer with no possibility to return to the juvenile system. Jones further argues

that juveniles subject to an amenability hearing prior to discretionary transfers

withhold information to protect themselves from self-incrimination that limits their

ability to participate in the evaluation ordered by Juv.R. 30. Lastly, Jones argues

that the discretionary transfer statute violates his equal protection rights because

the assistant prosecuting attorney decides whether to seek a discretionary bindover

transfer. The state of Ohio contends Jones’s equal protection rights are not violated

because juveniles subject to discretionary transfer are provided an amenability
hearing prior to transfer and the alleged equal protection violations do not satisfy

the rational-basis test.

               The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution and Ohio’s Equal Protection Clause in Article I, Section

2 of the Ohio Constitution provide individuals with equal protection under the laws

and apply the same analysis to determine whether a statutory classification violated

the equal protection clauses. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83

N.E.3d 883, ¶ 29-30. In evaluating an equal protection claim, a court must first

determine the proper standard of review: strict scrutiny or rational-basis test. Id. at

¶ 31. Legislation directed at a suspect class or that infringes on a fundamental

constitutional right is subject to a strict scrutiny test. Id. Juveniles are not

considered a suspect class. Id. at ¶ 33. Further, as discussed above in Section A,

Substantive Due Process, juveniles do not have a fundamental right to an

amenability hearing or to be returned to the juvenile court system following

bindover.   Id.   Absent a fundamental right or a suspect class, Jones’s equal

protection claim is reviewed under a rational-basis test.

               Pursuant to the rational-basis test, courts uphold statutes that are

rationally related to a legitimate governmental purpose. Id. at ¶ 34. Substantial

deference is given to the General Assembly and its predictive judgment. State v.

Williams, 88 Ohio St.3d 513, 531, 728 N.E.2d 342 (2000). Further, “[t]he state does

not bear the burden of proving that some rational basis justifies the challenged

legislation; rather, the challenger must [negate] every conceivable basis before an
equal protection challenge will be upheld.” Id. A legislative decision to “treat

individuals differently is invalidated only when it is “‘based solely on reasons totally

unrelated to the pursuit of the State’s goals and only if no grounds can be conceived

to justify’” it.” Aalim at ¶ 35, quoting Williams at 531, quoting Clements v. Fashing,

457 U.S. 957, 963, 102 S.Ct. 2836, 73 L.Ed.2d 508 (1982), and citing Heller v. Doe,

509 U.S. 312, 320, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993), and Am. Assn of Univ.

Professors, Cent. State Univ. Chapter v. Cent. State Univ., 87 Ohio St.3d 55, 58, 717

N.E.2d 286 (1999).

               The overriding question is whether the discretionary transfer statute

is rationally related to a legitimate government purpose.          The mechanics of

discretionary and mandatory transfers differ, but the transfers share the same

purpose or goal. The General Assembly adopted discretionary and mandatory

transfers to address juvenile delinquent acts that could constitute felony offenses of

violence had they been committed by an adult.             State v. Ramey, 2d Dist.

Montgomery No. 16442, 1998 Ohio App. LEXIS 2617, ¶ 8 (May 22, 1998).3 The

legitimate government objective behind both transfers is “to punish violent juvenile

offenders more harshly by denying them the prospect of more lenient treatment in

the juvenile system.” Id. These objectives are balanced with the statutory goals and

purposes of the juvenile courts:         “[t]he overriding purposes for [juvenile]

dispositions under [R.C. Chapter 2152] are to provide for the care, protection, and



      3
        The court in Ramey applies an equal protection analysis to former R.C.
2151.26(B), which is now codified as R.C. 2152.12.
mental and physical development of children subject to [R.C. Chapter 2152], protect

the public interest and safety, hold the offender accountable for the offender’s

actions, restore the victim, and rehabilitate the offender.” R.C. 2152.01(A).

               Ohio courts, including the Ohio Supreme Court, have found that the

mandatory transfer statute does not violate a juvenile’s equal protection rights.

Ramey; State v. Mays, 2014-Ohio-3815, 18 N.E.3d 850, ¶ 45 (8th Dist.); State v.

Kelly, 3d Dist. Union No. 14-98-26, 1998 Ohio App. LEXIS 5630 (Nov. 18, 1998);

State v. Collins, 9th Dist. Lorain No. 97CA006845, 1998 Ohio App. LEXIS 2474

(June 3, 1998); State v. Lee, 11th Dist. Lake No. 97-L-091, 1998 Ohio App. LEXIS

4250 (Sept. 11, 1998); and Aalim (all courts found that the mandatory transfer

provisions in former R.C. 2151.26(B), which is now codified as R.C. 2152.12 or

2152.12 do not violate a juvenile’s constitutional rights to equal protection under the

law).   “Prosecuting older juveniles who commit serious crimes in the general

division of a common pleas court is rationally related to the legitimate state interest

of fighting rising juvenile crime because it allows the most serious juvenile offenders

to be prosecuted in the general division, where harsher punishments are available.”

Id. at ¶ 36. Applying that same reasoning to the discretionary transfer statute, we

find that the General Assembly’s reason for the discretionary transfer statute is

rationally related to the government’s legitimate purpose. The rationale behind

discretionary transfers is to protect society and lower violent juvenile crime. The

government’s legitimate purpose is to punish violent juveniles more harshly and

thereby deny them access to more lenient treatment in the juvenile system. Thus,
we uphold the discretionary transfer statute that satisfies the rational-basis test and

find Jones’s alleged equal protection violations lack merit.

               Jones presents an additional claim that a juvenile subject to a

discretionary transfer should have a mechanism similar to reverse bindover through

which he or she may return to the juvenile system. “A legislative decision to treat

two groups differently is unconstitutional only if it is based solely on reasons totally

unrelated to the pursuit of the state’s goals and if no grounds can be conceived to

justify the different treatment.” State v. Batista, 2016-Ohio-2848, 64 N.E.3d 498,

¶ 5 (1st Dist.), citing Clements v. Fashing, 457 U.S. 957, 963, 102 S.Ct. 2836, 73

L.Ed.2d 508 (1982), and State v. Williams, 88 Ohio St.3d 513, 530-531, 728 N.E.2d

342 (2000). Juveniles subject to discretionary transfers have no need to return to

the juvenile court’s jurisdiction since they have already been found unamenable to

the juvenile system. And as was stated above, the purpose behind the discretionary

transfer statute is rationally related to the state’s goal to deny the more lenient

treatment in juvenile court to violent juvenile defendants. Thus, the different

treatment between discretionary transfers and mandatory transfers subject to

reverse bindover does not violate a juvenile’s equal protection rights.

               Additionally, Jones’s claim that his equal protection rights were

violated because he could not speak candidly at the amenability hearing prior to the

discretionary transfer is unpersuasive. At the amenability hearing, the juvenile

court weighs the statutory factors in favor of and against transfer and many of those

factors do not require individual input from the youth. R.C. 2152.12. Further, a
juvenile subject to bindover has another opportunity to speak openly about these

issues since an adult court sentencing a juvenile may consider the juvenile’s youth

and attendant circumstances before imposing a sentence. State v. Legg, 2016-Ohio-

801, 63 N.E.3d 424, ¶ 56 (4th Dist.).

              While Jones contends discretionary bindovers are racially and

socially imbalanced and that statistically, Cuyahoga County binds over more cases

than Franklin, Hamilton, Montgomery, and Summit Counties combined, Jones fails

to provide current support for these arguments that specifically relates to

discretionary transfers. These arguments also do not negate the General Assembly’s

“decision to single out older juvenile homicide offenders, who are potentially more

street-wise, hardened, dangerous, and violent” and the finding that the

government’s identified goal is rationally related to the legitimate governmental

purpose to protect society and lower violent juvenile crime. State v. Lane, 11th Dist.

Geauga No. 2013-G-3144, 2014-Ohio-2010, ¶ 67.

              Lastly, the General Assembly is mandated by the Ohio Constitution

to define the jurisdiction of the state’s common pleas courts and the courts are

bound to follow the structure created by the General Assembly. The General

Assembly can rationally achieve the legitimate state interest to limit juvenile crime

by reclassifying the crimes within the juvenile court system’s jurisdiction. Aalim,

150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 37. This court is required to

follow the discretionary transfer statute established by the General Assembly.
              For the foregoing reasons, the discretionary transfer statute is

rationally related to the legitimate government purpose — to protect society from

violent offenders and increase punishments for serious juvenile offenders — and,

therefore, it does not violate Jones’s equal protection rights.       Thus, Jones’s

allegation of an equal protection violation is without merit.

IV. Estoppel

              On April 4, 2019, the juvenile court conducted an amenability hearing

on Jones’s pending juvenile cases — Cuyahoga J.C. Nos. DL 18-109469 and DL 18-

111267. The juvenile court found Jones unamenable to the juvenile court system for

the charges presented. Accordingly, the juvenile court granted the state’s motion to

transfer both cases to adult court pursuant to R.C. 2152.12(B).

              Immediately after concluding Jones’s amenability hearing and

finding Cuyahoga J.C. Nos. DL-18-109469 and DL-18-111267 subject to

discretionary transfer, the juvenile court addressed another complaint filed that

same day against Jones in Cuyahoga J.C. No. DL-19-104009.

              In Cuyahoga J.C. No. DL-19-104009, the state charged Jones with

offenses that, if committed by an adult, would constitute one count of burglary, a

felony of the second degree, and two counts of receiving stolen property, felonies of

the fourth degree. The juvenile court arraigned Jones, who was represented by

counsel, on Cuyahoga J.C. No. DL-19-104009 and proposed the scheduling of a

pretrial hearing in several weeks. Because the juvenile court had just found Jones

unamenable in Cuyahoga J.C. Nos. DL-18-109469 and DL-18-111267, Jones felt it
was in his best interest to enter an admission in Cuyahoga J.C. No. DL-19-104009

even though no discovery had been completed in the case. Jones admitted to all

three counts, the court adjudicated Jones delinquent on all three counts, and the

matter was set for disposition at a later date.4

               Jones contends that the juvenile court’s decision to bindover

Cuyahoga J.C. Nos. DL-18-109469 and DL-18-111267 and classify him as an adult in

those cases while it retained jurisdiction over Cuyahoga J.C. No. DL-19-104009 —

and, therefore, considered Jones a child in that matter — lacked simplicity, fairness,

and uniformity as required by the Juvenile Rules. Jones argues the discretionary

transfer statute presents a convoluted and complicated procedure. Jones also

appears to argue that once the juvenile court arraigned Jones as a child in Cuyahoga

J.C. No. DL-19-104009, it was estopped from transferring jurisdiction of Jones’s

cases to the adult court. The state argues that the juvenile court retained jurisdiction

over Cuyahoga J.C. No. DL-19-104009 after discretionary transfer of Cuyahoga J.C.

Nos. DL-18-109469 and DL-18-111267 to the adult court, and the juvenile court’s

decisions complied with the applicable statutes and Juv.R. 1.

               R.C. 2152.03 defines cases initiated in the juvenile court system:

      When a child is arrested under any charge, complaint, affidavit, or
      indictment for a felony or a misdemeanor, proceedings regarding the
      child initially shall be in the juvenile court in accordance with this
      chapter * * *.



      4
       The juvenile court later committed Jones on Cuyahoga J.C. No. DL-19-104009 to
a minimum of 12 months at the ODYS. Jones served his commitment at ODYS while
awaiting his adult trial on Case Nos. DL-18-109469 and DL-18-111267.
Absent a proper bindover procedure, the juvenile court’s subject-matter

jurisdiction over a child is exclusive. State v. Wilson, 73 Ohio St.3d 40, 652 N.E.2d

196 (1995), paragraph one of the syllabus.

               A child is statutorily defined as an individual under 18 years of age,

with certain exceptions.     R.C. 2152.02(C)(1).    One such exception applies to

discretionary and mandatory transfer cases. A juvenile subject to a discretionary or

mandatory transfer to adult court pursuant to R.C. 2152.12 is not a child “in the

transferred case” once transfer occurs.      R.C. 2152.02(C)(4).     Discretionary or

mandatory transfer to adult court “abates the jurisdiction of the juvenile court with

respect to the delinquent acts alleged in the complaint.”            R.C. 2152.12(I).

Discretionary or mandatory transfer further extinguishes a juvenile’s classification

as a child in any case in which a complaint is filed against the individual once the

juvenile is convicted of or pleads guilty to a felony in the transferred case. R.C.

2152.02(C)(5).

               Here, Jones was under 18 years old when he committed the alleged

acts in Cuyahoga J.C. Nos. DL-18-109469, DL-18-111267, and DL-19-104009. Thus,

the juvenile court had exclusive jurisdiction over Jones’s cases. Once the juvenile

court granted discretionary bindover in Cuyahoga J.C. Nos. DL-18-109469 and DL-

18-111267, Jones was no longer considered a child in those cases and the juvenile

court lost jurisdiction over them. Yet, the bindover or transfer process did not

impact Jones’s status as a child for any other cases pending before the juvenile court,

including Cuyahoga J.C. No. DL-19-104009.           At the time Jones entered an
admission in Cuyahoga J.C. No. DL-19-104009, he had not pled or been convicted

in the transferred cases and, therefore, Jones met the statutory definition of a child

and the juvenile court retained jurisdiction over DL-19-104009.5

               The juvenile court acted within the bounds of Juv.R. 1 when it

retained jurisdiction of Cuyahoga J.C. No. DL-19-104009. Juv.R. 1 (B) reads, in

pertinent part:

      These rules shall be liberally interpreted and construed so as to
      effectuate the following purposes:
      ***
      (B) Construction.
      (2) to secure simplicity and uniformity in procedure, fairness in
      administration, and the elimination of unjustifiable expense and
      delay;
      ***
      (C) Exceptions.
      ***
When any statute provides for procedure by general or specific reference to the

statutes governing procedure in juvenile court actions, procedure shall be in

accordance with these rules.

               A review of the record shows that the juvenile court retained

jurisdiction over Cuyahoga J.C. No. DL-19-104009 following the discretionary

transfer of Cuyahoga J.C. Nos. DL-18-109469 and DL-18-111267 to adult court and


      5
         The absence of a probable cause and amenability hearing in Cuyahoga J.C. No.
DL-19-104009 further supports the position that the juvenile court retained jurisdiction
of the case. See State v. Smith, Slip Opinion No. 2022-Ohio-274, ¶ 41; R.C. 2152.12(B)(2)
and (3). (Probable cause and amenability hearings, and the required statutory findings,
must occur before a juvenile court loses jurisdiction through a discretionary bindover.)
this complied with the applicable statutes. The discretionary transfer statutes

present the transfer procedure in understandable terms. R.C. 2512.10 and 2512.12.

The juvenile court’s compliance with those statutes demonstrated the juvenile court

acted with simplicity, uniformity, and fairness in accordance with Juv.R. 1.

              The juvenile court had jurisdiction over Cuyahoga J.C. No. DL-19-

104009 at the time the court accepted Jones’s admission on April 4, 2019.

Therefore, the juvenile court correctly accepted Jones’s admission in Cuyahoga J.C.

No. DL-19-104009, and Jones’s estoppel argument lacks merit.

              We find no merit in Jones’s due process, equal protection, and

estoppel arguments and, therefore, overrule his assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure




MARY EILEEN KILBANE, JUDGE
EILEEN A. GALLAGHER, J., CONCURS;
ANITA LASTER MAYS, P. J., CONCURS IN JUDGMENT ONLY